—Order, Supreme Court, New York County (Martin Schoenfeld, J.), entered on or about September 8, 1995, which denied defendant-appellant’s motion to change venue from New York County to Westchester or Dutchess County, unanimously affirmed, with costs.
The IAS Court properly exercised its discretion in denying the motion for a change of venue, since it appears there is only one nonparty material witness in this action and there was an insufficient showing that he would be inconvenienced by trial in New York County, particularly where his testimony is likely to be completed in a single day (Wilkins v Cohen, 169 AD2d 476; Farra v Hesseltine, 134 AD2d 788; Prado v Walsh-Atkinson Co., 212 AD2d 489). Denial of the motion was also warranted on grounds of untimeliness, where it was made three years after this action was commenced, more than two and a half years after issue was joined, after extensive discovery and preliminary court conferences were conducted in New York County, and the delay is without reasonable excuse (Campos v New York City Health & Hosps. Corp., 163 AD2d 49, 51). Concur— Ellerin, J. P., Kupferman, Ross and Williams, JJ.